DETAILED ACTION
This action is in response to the amendment filed on 10/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12: it is not clear if “a barrier layer” is in addition to the first and second barrier layers recited in claim 1.  The specification and drawings appear to only disclose barrier layer 12, not an additional barrier layer.  Thus, the examiner shall interpret “a barrier layer comprising EVOH” as requiring that the first or second barrier layer of claim 1 be EVOH. But the applicant is required to provide clarification and/or correction.
Regarding claim 18: “the at least one half-shell” lacks proper antecedent basis.  The examiner assumes the applicant means “one of the half shells” or similar.
Regarding claim 24: “the half-shell” lacks clear antecedent basis because it is not clear which of the two half shells is being referenced. The examiner assumes the applicant means “one of the half shells” or similar. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9-13, 17-20, 22-25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanezaki (US 2017/0268724 and DE 10 2015 105 901 (Muller).

    PNG
    media_image1.png
    563
    395
    media_image1.png
    Greyscale


Regarding claim 1: Kanezaki discloses a high-pressure vessel (fig 1) comprising: a cylinder, forming a middle region (i.e. the elongated straight portion, fig 1) of the high-pressure vessel, composed of a multilayer composite plastic (14,¶¶0019-0020, fig 1 and 2) comprising a first barrier layer (22, fig 2, ¶0020); at least one half-shell (i.e. the domed end portion), at an axial end of the cylinder, composed of a multilayer composite plastic (14, ¶¶0019-0020, fig 1 and 2) comprising a second barrier layer (22, fig 2, ¶0020); a substantially rotationally symmetrical insert member (30, fig 1) having a foot member (36, fig 1) at that end thereof which faces an interior of the high-pressure vessel, the foot member having a diameter that is greater than a diameter of a middle region (i.e. the region near lead line 42, fig 1) of the insert member, wherein the foot member is configured to substantially form a hollow cone or hollow cylinder (fig 1) and a first groove (i.e. groove formed by female screw 46, at lead line 46, fig 1, ¶0041) filled with the multilayer composite plastic of the at least one half-shell (see figs 1 and 2), and which is configured to extend around at least in certain portions on an inner circumference of the foot member.
Kanezaki does not disclose a second qroove extendinq around on a top surface of the foot member that faces an outer side of the hiqh-pressure vessel, wherein the second qroove is filled with the multilayer composite plastic of the at least one half-shell, and the multilayer composite plastic is arranged axially on a first side and a second side of the foot member.
Muller, however, discloses a similar pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller teaches a second qroove (i.e. called out at “groove A’ in the above annotated figure 2) extendinq around on a top surface of the foot member that faces an outer side of the hiqh-pressure vessel (fig 2), wherein the second qroove is filled with the plastic of the at least one half-shell (Fig. 2, p. 4, Il. 12-15 of translation), and the plastic is arranged axially on a first side and a second side of the foot member.
Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).  
Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art, to have modified Kanezaki so that the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member and includes a second groove, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the modification would create additional engagement surfaces between the foot and liner, making the liner less likely to separate from the foot.
Regarding claim 9: Kanezaki discloses a sleeve (52, ¶¶0042,0044,0053, figs 1 and 2) arranged radially inside of the first groove and on an inner circumference of the foot member.
Regarding claim 10: Kanezaki, as applied above, discloses wherein the multilayer composite plastic of the half-shell is pushed by the sleeve against the inner circumference of the foot member and into the first groove (figs 1 and 2, ¶¶0044,0053).
Regarding claim 11: Kanezaki discloses wherein the multilayer composite plastic of the cylinder transitions into the multilayer composite plastic of the half-shell (as depicted in figure 1).
Regarding claim 12: see the §112 discussion which is incorporated herein. Kanezaki discloses wherein the multilayer composite plastic of the half-shell comprises at least one layer (20a, fig 2) composed of HDPE (¶0020), a barrier layer (22) comprising EVOH (¶0020). 
Regarding claim 13: Kanezaki discloses wherein the multilayer composite plastic of the half-shell further comprises one or more of a second HDPE layer (24b, fig 2, ¶0020), and at least one adhesion-promoter layer (20b, fig 2, ¶0019).
Regarding claim 17: the combined teachings of the references, as applied above, discloses all of the limitations.  Including that the second groove is configured to increase a tightness between the multilayer composite plastic and the insert member and thereby prevent detachment of the multilayer composite plastic from the insert member (see for example fig 2 of Mueller which shows a tight fit between the plastic and the insert member).
Regarding claim 18: Kanezaki discloses a high-pressure vessel (fig 1) comprising: two half shells (i.e. the domed end portions) composed of a multilayer composite plastic (14,¶¶0019-0020, fig 1 and 2) comprising a first barrier layer (22, fig 2, ¶0020); comprising a second barrier layer (22, fig 2, ¶0020); a substantially rotationally symmetrical insert member (30, fig 1) having a foot member (36, fig 1) at that end thereof which faces an interior of the high-pressure vessel, the foot member having a diameter that is greater than a diameter of a middle region (i.e. the region near lead line 42, fig 1) of the insert member, wherein the foot member is configured to substantially form a hollow cone or hollow cylinder (fig 1) and a first groove (i.e. groove formed by female screw 46, at lead line 46, fig 1, ¶0041) filled with the multilayer composite plastic of the at least one half-shell (see figs 1 and 2), and which is configured to extend around at least in certain portions on an inner circumference of the foot member.
Kanezaki does not disclose a second groove extending around on a base of the foot member that faces an interior of the high-pressure vessel, and a third groove extending around on a top surface of the foot member that faces an outer side of the high-pressure vessel, wherein the second groove, and the third groove, are filled with the multilayer composite plastic of the at least one half-shell, and the multilayer composite plastic is arranged axially on a first side and a second side of the foot member.
Muller, however, discloses a similar pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller discloses a second groove (i.e. groove called out as “groove B” in above annotated figure 2) extending around on a base of the foot member that faces an interior of the high-pressure vessel, and a third groove (i.e. groove called out as “groove A” in annotated figure) extending around on a top surface of the foot member that faces an outer side of the high-pressure vessel, wherein the second groove, and the third groove, are filled with plastic (Fig. 2, p. 4, Il. 12-15 of translation) of the at least one half-shell, and the plastic is arranged axially on a first side and a second side of the foot member (fig 2).
Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).  
Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art, to have modified Kanezaki so that the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member and includes a second groove and third groove, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the modification would create additional engagement surfaces between the foot and liner, making the liner less likely to separate from the foot.
Regarding claim 19: Kanezaki, as applied above, discloses a sleeve (52, ¶¶0042,0044,0053, figs 1 and 2) arranged radially inside of the first groove, and on an inner circumference of the foot member.
Regarding claim 20: Kanezaki, as applied above, discloses wherein the multilayer composite plastic of the half-shell is pushed by the sleeve against the inner circumference of the foot member and into the first groove (figs 1 and 2, ¶¶0044,0053).
Regarding claim 22: the combined teachings of the references, as applied above, discloses all of the limitations.  Including that the third groove is configured to increase a tightness between the multilayer composite plastic and the insert member and thereby prevent detachment of the multilayer composite plastic from the insert member (see for example fig 2 of Mueller which shows a tight fit between the plastic and the insert member).
Regarding claim 23: Kanezaki discloses a fibre material (i.e. fiber, ¶0018) comprising a composite material (i.e. plastic, ¶0018) that encapsulates the two half-shells (¶0018, fig 1).
Regarding claim 24: : Kanezaki discloses a high-pressure vessel (fig 1) comprising: two-half shells (i.e. the domed end portions, fig 1), composed of a multilayer composite plastic (14,¶¶0019-0020, fig 1 and 2) comprising a first barrier layer (22, fig 2, ¶0020); a substantially rotationally symmetrical insert member (30, fig 1) having a foot member (36, fig 1) at that end thereof which faces an interior of the high-pressure vessel, the foot member having a diameter that is greater than a diameter of a middle region (i.e. the region near lead line 42, fig 1) of the insert member, wherein the foot member is configured to substantially form a hollow cone or hollow cylinder (fig 1) and a first groove (i.e. groove formed by female screw 46, at lead line 46, fig 1, ¶0041) filled with the multilayer composite plastic of the at least one half-shell (see figs 1 and 2), and which is configured to extend around at least in certain portions on an inner circumference of the foot member.
Kanezaki does not disclose a second groove extending around on a base of the foot member that faces an interior of the high-pressure vessel, a third groove extending around on a top surface of the foot member that faces an outer side of the high-pressure vessel, and a fourth groove extending around on the base of the foot member that faces the interior of the high- pressure vessel, wherein the first groove, the second groove, the third groove, and the fourth groove are filled with the multilayer composite plastic of the half-shell, and the multilayer composite plastic is arranged axially on a first side and a second side of the foot member.
Muller, however, discloses a similar pressure vessel having a plastic liner and a boss member (pole piece 5) arranged at a semi-hemispherical end (Fig. 1). Mueller discloses a second groove (i.e. “groove B” called out in above annotated figure 2) extending around on a base of the foot member that faces an interior of the high-pressure vessel, a third groove (i.e. “groove A” called out in above annotated figure) extending around on a top surface of the foot member that faces an outer side of the high-pressure vessel, and a fourth groove (i.e. “groove C”, called out in above annotated figure) extending around on the base of the foot member that faces the interior of the high- pressure vessel, wherein the second groove, the third groove, and the fourth groove are filled with the plastic of the half-shell, and the plastic is arranged axially on a first side and a second side of the foot member (fig 2).
Mueller further teaches that this boss member arrangement advantageously permits the vessel to be manufactured via injection molding in large quantities with close manufacturing tolerances (p. 2, Il. 23-45).  
Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art, to have modified Kanezaki so that the multilayer composite plastic of the half-shell is arranged axially on both sides of the foot member and includes a second groove, a third groove and a fourth groove, as taught by Muller, for the purpose of allowing the pressure vessel to be advantageously manufactured in large quantities with close manufacturing tolerances as recognized by Mueller (p. 2, Il. 23-45).  Further, the modification would create additional engagement surfaces between the foot and liner, making the liner less likely to separate from the foot.

Regarding claim 25: Kanezaki, as applied above, discloses a sleeve (52, ¶¶0042,0044,0053, figs 1 and 2) arranged radially inside of the first groove, and on an inner circumference of the foot member.
Regarding claim 27: the combined teachings of the references, as applied above, discloses all of the limitations including that: the third groove is configured to maintain the multilayer composite plastic in position by increasing a tightness between the multilayer composite plastic and the insert member, and prevent detachment of the multilayer composite plastic from the insert member on the top surface of the foot member, and the fourth groove is configured to maintain the multilayer composite plastic in position by increasing a tightness between the multilayer composite plastic and the insert member, and prevent detachment of the multilayer composite plastic from the insert member on the base surface of the foot member (see figure 2 of Muller which shows a tight fit between the insert and plastic).
Regarding claim 28: Kanezaki discloses a fibre material (i.e. fiber, ¶0018) comprising a composite material (i.e. plastic, ¶0018) that encapsulates the two half-shells (¶0018, fig 1).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11-13, 17, 18, 22-24, 27, 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-24 of copending Application No. 17/173,872 in view of Kanezaki and Mueller.  
The claims of the present application are anticipated by claims 18-24, in various combinations, except for the disclosure of a cylinder forming a middle region of the pressure vessel and for second, third and fourth grooves.  But Kanezaki and Mueller discloses a very similar pressure vessel including a cylinder forming a middle region (see above discussion, and figure 1) and second, third and fourth grooves (see above rejections, and fig 2 of Muller).  Therefore, it would have been obvious to one of ordinary skill to have modified ‘872 to include a cylinder forming a middle region, as taught by Kanezaki, because it is a typical and useful way of forming pressure vessels. And to have included second, third and fourth grooves, as taught by Muller because the modification would create additional engagement surfaces between the foot and liner, making the liner less likely to separate from the foot.
This is a provisional nonstatutory double patenting rejection.
Claims 1, 9-13, 17-20, 22-25,27-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-11, 13-21 of copending Application No. 17/234,074 (reference application) in view of Kanezaki,. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application disclose all of the limitations of the present claims except for the specific materials recited in claims 12 and 13.  However, Kanezaki discloses a very similar pressure vessel having a multilayer composite plastic that comprises the materials recited in claims 12 and 13.  See the above discussion of Kanezaki, which is incorporated herein.  Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the reference claims to include the recited materials for the multilayered composite plastic, because the the materials would prevent hydrogen from escaping from the pressure vessel (see Kanezaki ¶0021).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 9-13, and 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,441,735 in view of Kanezaki. Although the claims at issue are not identical, they are not patentably distinct from each other because: The reference claims recite all of the limitations of the present claims, except for a multilayer composite plastic layer (claims 1, 12 and 13) and a fiber material comprising a composite material as recited in claims 23 and 28. These materials are well known for pressure vessels and taught in the art by Kanezaki.  The above discussion of Kanezaki is incorporated herein. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the reference claims to include said elements, as taught by Kanezaki, because the multilayer composite plastic layer would prevent hydrogen from escaping (Kanezaki, ¶0021) and the fiber material would provide mechanical strength to the pressure vessel.  



Response to Arguments
Applicant's arguments filed 10/03/2022 have been fully considered but they are not fully persuasive.
The applicant argues that the amendments to independent claim 1, and that new claims 18 and 24 overcome the prior art of record.  The examiner disagrees with the applicant’s arguments for the reasons discussed above.
The applicant argues that claims 16, 21 and 26 are not taught by the references.  The examiner agrees; however, those claims are rejected for double patenting over US 11,441,735.  See the above double patenting rejections. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/           Primary Examiner, Art Unit 3733